DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on July 25, 2022.  In virtue of this amendment:
Claims 2, 4, 10-11 and 13-14 are cancelled; and thus,
Claims 1, 3, 5-9 and 12 are now pending in the instant application.
Allowable Subject Matter
Claims 1, 3, 5-9 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
An alternating current LED filament, comprising … “a second end of the second elongate printed conductive circuit 1s connected to the second connecting terminal of the AC power supply by a fourth of the at least four rectifier diodes arranged with the cathode of the fourth rectifier diode in a direction of the second connecting terminal of the AC power supply and the anode of the fourth rectifier diode in a direction of the second end of the second elongate printed circuit; wherein the light emitting diodes are arranged with the anodes in a direction of the first elongate printed conductive circuit and each light emitting diode is electrically attached to the first elongate printed conductive circuit at a point intermediate the first and second end of the first elongate printed conductive circuit, and the light emitting diodes are arranged with the cathodes in a direction of the second elongate printed conductive circuit and each light emitting diode is electrically attached to the second elongate printed conductive circuit at a point intermediate the first and second end of the second elongate printed conductive circuit; wherein at least one end of each of the light-emitting diodes is connected to the two conductive circuits through a first current-limiting resistor or at least one connecting terminal of the connecting terminals is connected to the external AC power supply through a second current- limiting resistor”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 3, 5-9 and 12 are allowed as being dependent on claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Miskin – US 2014/0301073
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        August 16, 2022